711 So. 2d 1350 (1998)
Leon McFADDEN, Appellant,
v.
STATE of Florida, Appellee.
No. 97-3957.
District Court of Appeal of Florida, First District.
June 15, 1998.
Appellant, pro se.
Robert A. Butterworth, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The appellant challenges an order which denied his motion seeking portions of the trial court record which would enable him to prepare a post-conviction motion. We affirm.
Transcripts are not necessary for the preparation of a legally sufficient 3.850 motion. Florida Rule of Criminal Procedure 3.850 and the forms at Rule 3.987, are designed to assist pro se filings without the requirement of legally precise pleadings or detailed legal memoranda. Appellant must first file a 3.850 motion setting forth his alleged grounds for relief in order to secure a copy of portions of his trial record. In preparing his motion, appellant must rely on his best recollection of the court proceedings. Only then may he secure those portions of the record relevant to his motion. See Dorch v. State, 483 So. 2d 851 (Fla. 1st DCA 1986) and Cassoday v. State, 237 So. 2d 146 (Fla.1970).
WEBSTER and LAWRENCE, JJ., and SHIVERS, DOUGLASS B., Senior Judge, concur.